DETAILED ACTION

Claim Objections
Claim 21 is objected to because of the following informalities:  there is no period at the end of the sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.
The meaning of claim 22 is unclear because it recites "a length of the third tab is equal to a length of a fourth tab and the first tab".  The meaning of this limitation is unclear because although it relates the length of the third tab to "a fourth tab", the claim does not positively recite that a "fourth tab" is present or recite which tab (e.g. a tab on the same septum, a tab on a different septum, etc.) is considered the "fourth tab".  As such, it is not clear from the claim if it requires a single septum to include four tabs or if the fourth tab can be present on a different septum.  For the sake of compact 

Claims 13 and 14 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  
As amended claim 1 recites all of the limitations of claim 13, i.e. a second cell wall and a second cell tab positioned as claimed, claim 13 fails to further limit the structure of claim 1.  Although it is worded somewhat differently, claim 14 appears to also recite a structure that is already required by claim 1 and, therefore, also fails to further limit the instant invention.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haile (US PG Pub. No. 2019/0039745).

Regarding claims 1 and 9-14, Haile teaches an acoustic panel comprising a 
Inside of the cell is a septum (70, 100, 200) including a central portion (102, 130, 230) positioned in the cell and tabs (118, 120, 218, 220), including first (118, 218) and second (120, 220) tabs that respectively define first and second surfaces positioned against the first and second cell walls, first (118 a, b; 218 a, b) and second distal ends (120a, b; 220 a,b) positioned adjacent the first layer (74), and first and second proximal ends (unlabeled) connected to the central portion (84, 102, 130, 230), with first or second tab lengths extending between the corresponding tabs' proximal ends and the corresponding tabs' distal ends (Figs. 5-7; par. 43-49).  As demonstrated by Figures 6 and 7, the first (118, 218) and second (120, 220) tabs are equal in length (Figs. 6, 7, par. 43-45).  As demonstrated by Figures 5-7, the tab lengths (including the "first tab length") are between about 25 and 75 % of the cell length (Figs. 5-7).  

Regarding claims 5 and 15, the distal ends of the tabs are secured to the cell walls by an adhesive (par. 37, 38, 46, 47, 52, 53). As every part of Haile's panel is secured either directly or indirectly to every other part of the panel, the adhesive also secures the tabs to the first layer.  

Claims 1 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernard (US Pat. No. 3,952,831).  
Regarding claims 1 and 9-14, Bernard teaches an acoustic panel comprising a first layer (2), and a cell (A, A") having a hexagonal cross-sectional shape and made up of cell walls including a first cell wall (100 on the left side of a cell) and a second cell wall (100 on the right side of a cell) and having a first cell end (1002) connected to the first layer (18) and a second cell end (1001) spaced a length from the first cell end (Figs. 32, 34).  
Inside of the cell is a septum (705) including a hexagonal central portion (705a) positioned in the cell and tabs (705b), including rectangular first and second tabs that respectively define first and second surfaces positioned against the first and second cell walls (100), first and second distal ends (unlabeled) positioned adjacent the first layer (2), and first and second proximal ends (unlabeled) connected to the central portion (705a), with first or second tab lengths extending between the corresponding tabs' proximal ends and the corresponding tabs' distal ends (Figs 32, 33).  As shown in Figure 32 and 33, the first tab (705b on the left of a hexagonal central portion) and second tab (705b on the right of a hexagonal central portion) have equal tab lengths that are between about 25 and 75 % of the cell length (Fig. 32, 33).  

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voigt (US PG Pub. No. 2010/0059580).
Regarding claims 1 and 9, Voigt teaches a panel-shaped container (i.e. "acoustic panel") comprising a first layer (18) and a cell (i.e. the combined vertical walls 
Although Voight does not refer to his panel-shaped container as an "acoustic panel", the product qualifies as such because it is panel-shaped and can affect the transmission of sound waves.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haile, as applied to claims 5 and 15 above, and further in view of Desjoyeaux (WO 2019/043344), cited herein according to US PG Pub. No. 2020/0200084, which is an English language translation.
Regarding claims 6 and 16, the teachings of Haile differ from the current invention in that the first and second tabs are not taught to be secured to the first and second cell walls by welds.  However, as discussed above, Haile does teach that adhesive bonding may be used to connect the tabs to the cell walls.  Desjoyeaux teaches a similar cellular acoustic panel used for similar applications that contains acoustic-affecting ribbons within its cells (43-45, 48).  Desjoyeaux teaches that the ribbons may be attached to the adjoining cell walls via gluing, soldering, or welding, thereby establishing that the three attachment methods are known equivalents in Desjoyeaux's (and Haile's) art for forming connections between parts of a cellular acoustic panel, including forming connections to acoustic-affecting layers within the cells of such structures (43-45, 48, 149, 150, 155, 157, 158).  Accordingly, it would have been obvious to one of ordinary skill in the art to utilize welding (i.e. for forming "first and second welds") in combination with the adhesive bonding taught by Haile to attach each of the tabs (i.e. "first and second tabs") of Haile's septum to the cell walls (i.e. "first and second walls") in order to form secure connections between the structures and because it is prima facie obvious to combine equivalents (i.e. attachment methods/structures) known for the same purpose (i.e. forming attachment/connections).  See MPEP 2144.06. 

Claims 7, 8, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Haile and Desjoyeaux, as applied to claim 6 above, and further in view of Rose (US PG Pub. No. 5,041,323).
Regarding claims 7 and 8, the teachings of Haile differ from the current invention in that his septum is not taught to be a stainless steel mesh.  However, Haile does teach that porous sheets of various materials, including metals, may be used as the septum, with open mesh fabrics being preferred (par. 42).  Rose further teaches that stainless steel woven cloth having a mesh pattern is preferable as a material for septa in acoustic panels due to its strength, light weight, and excellent sound attenuation characteristics (col. 2, ln. 50-66; col. 3, ln. 1-5).  Accordingly, it would have been obvious to one of ordinary skill in the art to use a woven stainless steel mesh as the septum (or septa) in each of the cells in Haile's cellular acoustic panel because Haile states that porous metal materials may be used and because woven stainless steel mesh fabric is preferable as a septum material due to its strength, light weight, and excellent sound attenuation characteristics. 

Regarding claims 21 and 22, the teachings of Haile differ from the current invention in that the structure discussed above is not taught to include third and fourth tabs that are equal in length to the first tab.  However, Haile does teach that honeycombs used in acoustic treatments typically have cell walls that are perpendicular to the edges of the honeycomb and that such structures are well suited for the use of acoustic septum inserts (par. 7).  Haile further teaches that his method of inserting septa, which involves inserting septa with tabs that extend from a face of the 
Haile further teaches making a comparative structure using a perpendicularly-situated (i.e. the cell walls extend perpendicular to the major plane) honeycomb (par. 56).  One of ordinary skill in the art would understand that in order to compare an angled honeycomb according to Haile's teachings using the materials discussed above to a perpendicular honeycomb, it would be necessary to maintain all variables (i.e. the 
Furthermore, as no criticality has been established, the recited tab shapes and dimensions are a prima facie obvious selection of size and shape that do not distinguish the claimed product over the prior art.  See MPEP 2144.04. 


Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive. 
Applicant has argued that claim 1 is distinguished over Haile because Haile teaches asymmetric tabs, while claim 1 recites that the first tab and second tabs are equal in length.  However, as discussed above and shown in Figures 6 and 7, Haile's septa structures also include two tabs (118 and 120 in Fig. 6 and 218 and 220 in Fig. 7), which can be also be considered "first and second tabs", that are equal in length.  
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejections are based on configuring Haile's septa, which do include tabs, to be a woven stainless steel mesh based on the teachings of Rose. The claimed invention would have been obvious in view of the cited references for the reasons discussed above. 
Applicant has further argued that the claims are distinguished over Bernard because Bernard allegedly does not teach first and second tabs that are equal in length.  However, Applicant's assertion is incorrect.  As shown in Figure 33, which Applicant has reproduced on page 6 of their Remarks, each septum includes a hexagonal central portion (705a) that is positioned between two rectangular tabs (705b) of equal length (Fig. 33).
Applicant has also argued that Voigt does not meet the limitations of claim 1 because Voigt's product is a shipping container for shipping pastries and because Voigt allegedly does not disclose first and second tabs of equal length.  However, the requirement that the claimed product is an "acoustic panel" is a statement of intended use.  Voigt's product meets the claim limitation because it is panel-shaped and capable of having at least some effect (e.g. insulation) on the acoustics of an area or structure.  If Applicant wishes to distinguish the claimed product over structures such as pastry containers, Applicant is encouraged to amend the claims accordingly (e.g. to recite a .  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784